EXHIBIT 13 CERTIFICATION OF THE GM AND CFO PURSUANT TO SECTION 906 CERTIFICATION OF THE GENERAL MANAGER AND CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Taro Pharmaceutical Industries Ltd. (the “Company”) on Form 20-F for the period ended December 31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Samuel Rubinstein, Senior Vice President, General Manager of the Company, and Ron Kolker, Senior Vice President, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 13, 2010 By: /s/ Samuel Rubinstein Samuel Rubinstein Senior Vice President, General Manager By: /s/ Ron Kolker Ron Kolker Senior Vice President, Chief Financial Officer
